Order filed October 10, 2019




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00661-CR
                               NO. 14-19-00662-CR
                               NO. 14-19-00663-CR
                                   ____________

                         EX PARTE JAMIN STOCKER




                   On Appeal from the 248th District Court
                            Harris County, Texas
             Trial Court Cause Nos. 1643380, 1643381, & 1643382

                                      ORDER

      This is an appeal from the denial of an application for writ of habeas corpus.
Appellant is not represented by counsel. No brief has been filed. It is a well-
established principle of federal and state law that no constitutional right to counsel
exists on a writ of habeas corpus. Ex parte Graves, 70 S.W.3d 103, 110 (Tex. Crim.
App. 2002). The court issues the following order:

      Pursuant to Texas Rule of Appellate Procedure 31.1, we ORDER appellant to
file a brief in this appeal on or before November 12, 2019. If appellant fails to file
his brief as ordered, we will decide this appeal upon the record before the court. See
Lott v. State, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994) (affirming conviction on
record alone where appellant failed to file a pro se brief after being properly
admonished); Coleman v. State, 774 S.W.2d 736, 738–39 (Tex. App.—Houston
[14th Dist.] 1989, no pet.) (holding that former rule 74(l)(2) (now Rule 38.8(b))
permitted an appeal to be considered without briefs “as justice may require” when a
pro se appellant has not complied with the rules of appellate procedure).



                                   PER CURIAM




Panel consists of Chief Justice Frost and Justices Wise and Hassan.